Per Curiam:
This court having reversed the order vacating an order for the examination before trial (Ewen v. Hoefer, No. 1, ante, p. 885), this order denying a stay of proceedings until the taking of said examination should be reversed, with ten dollars costs and disbursements to the appellant, and the motion granted, with ten dollars costs. Present — Ingra*886ham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.